Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Ken Paxton, Attorney General of the State              Appeal from the 53rd District Court of
of Texas, Appellant                                    Travis County, Texas (Tr. Ct. No. D-1-GV-
                                                       11-001419). Opinion delivered by Justice
No. 06-18-00095-CV          v.                         Burgess, Chief Justice Morriss and Justice
                                                       Stevens participating.
City of Dallas, Appellee



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We further order that the appellant, Ken Paxton, Attorney General of the State of Texas,
pay all costs of this appeal.




                                                       RENDERED MAY 15, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk